DETAILED ACTION
This final Office action is in response to the claims filed on March 4, 2021.
The IDS filed November 24, 2020 has been considered.  
Status of claims: claims 40-58 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40, line 3 – “the channel” lacks antecedent basis.
Claim 40 – “a composite structure comprising one or more material” is unclear. A “composite structure” by definition cannot comprise one material.
Claim 44, line 6 – “the bottom portion” lacks antecedent basis.
Claim 44, line 7 – “the side portion” lacks antecedent basis.
Claim 44, line 10 – “the bottom portion or the side portion of the channel” lacks antecedent basis.

Claim 45, line 2 – “a first end” and “a second end” are unclear since they are also recited in claim 44. “first edge” and “second edge” are also unclear for the same reason.
Claims 46, 48, 50, 55, 57 – which “base portion” is being referenced?
Further, claims dependent upon a rejected claim are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 40-50, 52-54, and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5414961 to Tessier.
Tessier discloses an assembly including a weather strip 10 for a window 3 of a motor vehicle comprising:
a weather strip holding fixture 15 defining the channel, and
wherein the weather strip is received within the channel for guiding the window and is a composite structure comprising one or more material. (claim 40)
Tessier further discloses wherein the weather strip holding fixture includes a bottom portion 16 and a one side portion. (See annotated figure 2 below) (claim 41)


[AltContent: textbox (One side portion)][AltContent: arrow]
    PNG
    media_image1.png
    458
    485
    media_image1.png
    Greyscale

Tessier further discloses wherein the bottom portion and the one side portion define a L-shape when viewed in cross-section, (claim 42) wherein the weather strip includes projections 27,27a for mating with the weather strip holding fixture in the channel. (claim 43)
Tessier further discloses wherein the composite structure is of a first material and a second material more flexible than the first material, the composite structure including a base portion 11 and at least one sidewall 12; the base portion extending lengthwise between a first end and a second end and widthwise between a first edge and a second edge, the at least one sidewall including a first sidewall 12 coupled to the first edge of the base portion; the bottom portion corresponding to the base portion of the weather strip and the side portion corresponding to one of the at least one sidewall; at least one projection 27 extending from the 
Tessier further discloses wherein the weather strip comprises a base portion extending lengthwise between a first end and a second end and widthwise between a first edge and a second edge; a first sidewall coupled to the first edge of the base portion via a first joint and a second sidewall coupled to the second edge of the base portion via a second joint; the sidewalls at least partially formed from the first material; at least one of the joints being at least partially formed of the second material; and wherein the first material is more rigid than the second material. (see col. 3, lines 50-56 and figure 2 above) (claim 45)
Tessier further discloses a first sealing member 30 coupled to the first sidewall and a second sealing member 30 coupled to the second sidewall, the first sealing member and the second sealing member being located opposite the base portion and extending towards each other, wherein the first sealing member and the second sealing member are at least partially formed of the second material. (claim 46)
Tessier further discloses wherein the first sealing member and the second sealing member both include an external sealing member surface for direct contact with a windowpane during opening and closing, and wherein the external sealing member surface includes a third material 31 having a lower friction index than the first material and the second material for providing a non-abrasive contact surface for the windowpane. (see FIG. 2 and col. 3)  (claim 47)
Tessier further discloses wherein the base portion includes an interior base surface facing the sealing members, and wherein the interior base surface is at least partially formed of the third material, (claim 48) (see FIG. 2) wherein the first sidewall and the second sidewall both include interior sidewall surfaces facing each other, and wherein both interior sidewall surfaces are at least partially formed of the third material, (see FIG. 2) (claim 49) and wherein the third material of the sealing members and the third material of the sidewalls form a substantially 
Tessier further discloses wherein at least one of the first sidewall, the second sidewall, and the base portion includes at least one projection 27 for press fitting into an opening of a corresponding glass run channel, and wherein the at least one projection is formed of the first material or the second material, (claim 52) and wherein the at least one projection includes a projection on the base portion and a projection 27a on at least one of the first sidewall and the second sidewall. (claim 53)
Tessier further discloses wherein both of the joints are formed by a continuous substructure strip of second material that extends at least partially along the first sidewall, at least partially along the second sidewall, and entirely across the base portion (claim 54) and 
wherein the base portion is at least partially formed from the first material. (note, the examiner has interpreted a portion of elements 12 and 13 to be part of the base portion 11)  (claim 57)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Tessier, as applied above, in further view of US 2010/0222479 to Honda et al. (hereinafter “Honda”).

Honda teaches that of a similar device with two hooks extending from a base portion 20a of a substructure of a weather strip. (see Fig. 5)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a second hook opposite the first hook 27 with the Tessier weather strip and include an opening in Tessier element 15 for the second hook (an opening like opening 28; see FIG. 2 of Tessier), as taught by Honda, in order to better hold the weather strip within element 15. 

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Tessier, as applied above, in further view of US 2014/0109485 to Murree et al. (hereinafter “Murree”).
Tessier fails to disclose wherein the first material is polypropylene and the second material is thermoplastic elastomer. 
Murree teaches of elements of a weatherstrip that can be formed of polypropylene and thermoplastic elastomer. (see [0036],[0037])
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify Tessier such that first material is polypropylene and the second material is thermoplastic elastomer, as taught by Murree, in order to form the weather strip out of flexible, durable, and inexpensive materials as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice.

58 is rejected under 35 U.S.C. 103 as being unpatentable over Tessier, as applied above, in further view of US 2007/0000180 to Oba et al. (hereinafter “Oba”).
Tessier fails to disclose wherein the third material is polyethylene resin. 
Oba teaches of elements of a weather strip that can be formed of polyethylene resin. (see [0087],[0088])
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use a polyethylene resin for the third material of Tessier, as taught by Oba, in order to protect the Tessier weather strip with a durable, flexible, and inexpensive material as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice.

Allowable Subject Matter
Claim 51 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 4, 2021 are moot due to all newly submitted claims and therefore new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634